Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 1 of 13 Page ID #:177



  1
  2
  3
  4
  5
  6
  7
  8
                        UNITED STATES DISTRICT COURT
  9
                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   JOHN SORIA, an individual; MARIA       Case No. 5:19-CV-01976-DSF-KK
 12   CARLOS, an individual; MARITIME        [DISCOVERY MATTER assigned to
      DOCUMENTATION CENTER                   Magistrate Judge Kenly Kiya Koto]
 13   CORP., a Montana corporation; U.S.
      VESSEL DOCUMENTATION, INC.,            [PROPOSED] ORDER
 14                                          GOVERNING THE
      a California corporation; and VESSEL
 15                                          DESIGNATION AND HANDLING
      DOCUMENTATION ONLINE LLC, a            OF CONFIDENTIAL
 16   Montana LLC,                           MATERIALS
 17                  Plaintiffs,
 18   v.

 19   STABLER & ASSOCIATES, INC., a
 20   California corporation; DON
      STABLER, an individual; JOB
 21   ACLAN, an individual; ARMINEH
 22   GORKIAN-ACLAN, AN
      INDIVIDUAL; AND U.S. VESSEL
 23   REGISTRAR, a California corporation,
 24
                     Defendants.
 25
 26
 27
 28
                                        1
                                                    [PROPOSED] ORDER GOVERNING THE
                                                       DESIGNATION AND HANDLING OF
                                                            CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 2 of 13 Page ID #:178



  1        Discovery in this pending federal lawsuit (the “Action”) is likely to involve
  2 production of confidential, proprietary, or private information for which special
  3 protection from public disclosure and from use for any purpose other than
  4 prosecuting this litigation may be warranted. Accordingly, the parties to this Action
  5 (individually and collectively referred to, respectively, as “Party” or “Parties”)
  6 hereby stipulate to and petition the Court to enter the following Stipulated Protective
  7 Order (the “Order”). The Parties acknowledge that this Order does not confer
  8 blanket protections on all disclosures or responses to discovery and that the
  9 protection it affords from public disclosure and use extends only to the limited
 10 information or items that are entitled to confidential treatment under the applicable
 11 legal principles.
 12        1.     The terms of this Order do not apply to the Court and/or court
 13 personnel, including court reporters employed by the Court, who are subject only to
 14 the Court’s internal procedures regarding the handling of material filed or lodged,
 15 including material filed or lodged under seal.
 16        2.     This Action is likely to involve trade secrets and other valuable
 17 confidential and proprietary information for which special protection from public
 18 disclosure and from use for any purpose other than prosecution of this Action is
 19 warranted. Such confidential and proprietary materials and information consist of,
 20 among other things, confidential business or financial information, information
 21 regarding confidential business practices, and information otherwise generally
 22 unavailable to the public or which may be privileged or otherwise protected from
 23 disclosure under state or federal statutes, court rules, case decisions, or common
 24 law. Documents, materials, or testimony containing subject matters, which
 25 constitute, refer to, or otherwise incorporate such confidential and proprietary
 26 materials and information produced or disclosed by either Party in this Action, or by
 27 third parties, whether voluntarily or pursuant to discovery demand or court order,
 28
                                             2
                                                          [PROPOSED] ORDER GOVERNING THE
                                                             DESIGNATION AND HANDLING OF
                                                                  CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 3 of 13 Page ID #:179



  1 are hereinafter referred to as “Protected Material.” Accordingly, to expedite the
  2 flow of information, to facilitate the prompt resolution of disputes over
  3 confidentiality of discovery materials, to adequately protect information the Parties
  4 are entitled to keep confidential, to ensure that the Parties are permitted reasonably
  5 necessary uses of such material in preparation for and in the conduct of trial, to
  6 address their handling at the end of the litigation, and serve the ends of justice, a
  7 protective order for such information is justified in this matter.
  8         3.    For purposes of this Order, the Protected Materials may have a
  9 “Confidential” or “Highly Confidential” designation. “Confidential” designation
 10 means that the document is comprised of trade secrets or commercial information
 11 that is not publicly known and is of technical or commercial advantage to its
 12 possessor, in accordance with Fed. R. Civ. P. 26(c)(G), or other information
 13 required by law or agreement to be kept confidential. “Highly Confidential”
 14 designation means that the document is comprised of competitively sensitive
 15 information, which may include, but is not limited to, confidential research and
 16 development, financial information, business strategies, marketing information, or
 17 any other sensitive trade secret information. Confidential and Highly Confidential
 18 designation does not include, and this Protective Order does not apply to,
 19 information that is already in the knowledge or possession of the Party to whom
 20 disclosure is made unless that Party is already bound by agreement not to disclose
 21 such information, or information that has been disclosed to the public or third
 22 persons in a manner making such information no longer confidential, including but
 23 not limited to, (a) advertising materials, (b) materials that on their face show that
 24 they have been published to the general public, or (c) documents that were
 25 submitted to any governmental entity without request for confidential treatment
 26 prior to production in this Action. It is the intent of the Parties that information will
 27 not be designated as Confidential or Highly Confidential for tactical reasons and that
 28
                                             3
                                                           [PROPOSED] ORDER GOVERNING THE
                                                              DESIGNATION AND HANDLING OF
                                                                   CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 4 of 13 Page ID #:180



  1 nothing be so designated without a good faith belief that it is a Protected Material,
  2 and there is good cause why it should not be part of the public record in this Action.
  3         4.    Each Party or non-Party that designates information or items for
  4 protection under this Order must take care to limit any such designation to specific
  5 material that qualifies under the appropriate standards. The Designating Party (as
  6 defined below) must designate for protection only those parts of material,
  7 documents, items, or oral or written communications that qualify so that other
  8 portions of the material, documents, items, or communications for which protection
  9 is not warranted are not swept unjustifiably within the ambit of this Order. The
 10 “Designating Party” refers to a Party that designates information or items that it
 11 produces in disclosures or in responses to discovery as “Confidential” or “Highly
 12 Confidential,” as defined below. Mass, indiscriminate, or routinized designations
 13 are prohibited. Designations that are shown to be clearly unjustified or that have
 14 been made for an improper purpose (e.g., to unnecessarily encumber the case
 15 development process or to impose unnecessary expenses and burdens on other
 16 Parties) may expose the Designating Party to sanctions. If it comes to a Designating
 17 Party’s attention that information or items that it designated for protection do not
 18 qualify for protection, that Designating Party must promptly notify all other Parties
 19 that it is withdrawing the inapplicable designation.
 20         5.    Designation of Protected Material in conformity with this Order
 21 requires:
 22               A.     for information in documentary form (e.g., paper or electronic
 23 documents, but excluding transcripts of depositions or other pretrial or trial
 24 proceedings), the Designating Party shall affix at a minimum, the legend
 25 “Confidential” or “Highly Confidential” to each page that contains Protected
 26 Material. If only a portion or portions of the material on a page qualifies as
 27 Protected Material, the Designating Party also must clearly identify the protected
 28
                                            4
                                                           [PROPOSED] ORDER GOVERNING THE
                                                              DESIGNATION AND HANDLING OF
                                                                   CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 5 of 13 Page ID #:181



  1 portion(s) (e.g., by making appropriate markings in the margins);
  2               B.     for testimony given in depositions that the Designating Party
  3 identify the disclosure or Discovery Material on the record, before the close of the
  4 deposition all protected testimony; and
  5               C.     for information produced in some form other than documentary
  6 and for any other tangible items, that the pDesignating Party affix in a prominent
  7 place on the exterior of the container or containers in which the information is stored
  8 the legend “Confidential” or “Highly Confidential.” If only a portion or portions of
  9 the information warrants protection, the Designating Party, to the extent practicable,
 10 shall identify the protected portion(s).
 11         6.    If timely corrected, an inadvertent failure to designate qualified
 12 information or items does not, standing alone, waive the Designating Party’s right to
 13 secure protection under this Order for such material. Upon timely correction of a
 14 designation, the Receiving Party must make reasonable efforts to assure that the
 15 material is treated in accordance with the provisions of this Order.
 16         7.    The Parties shall not be obligated to challenge the propriety of a
 17 “Confidential” or “Highly Confidential” designation at the time made, and a failure
 18 to do so shall not preclude a subsequent challenge thereto. In the event that a Party
 19 objects at any stage of these proceedings to the propriety of a designation by a Party
 20 of any information as “Confidential” or “Highly Confidential,” the Parties shall
 21 attempt first to resolve the dispute in good faith on an informal basis. If the dispute
 22 cannot be resolved, any Party may seek appropriate relief from this Court, so long as
 23 it is consistent with any scheduling order entered by the Court in this Action. Any
 24 such motion challenging a Party’s designation of Protected Material shall be brought
 25 in strict compliance with this Court’s Local Rules 37-1 and 37-2 and the Party who
 26 designated the information in question as “Confidential” or “Highly Confidential”
 27 shall have the burden of proving that the information designated as “Confidential”
 28
                                               5
                                                          [PROPOSED] ORDER GOVERNING THE
                                                             DESIGNATION AND HANDLING OF
                                                                  CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 6 of 13 Page ID #:182



  1 or “Highly Confidential” is subject to the restrictions of this Order.
  2         8.    Protected Material shall not be used or shown, disseminated, copied, or
  3 in any way communicated to anyone for any purpose whatsoever, except as
  4 provided for below.
  5         9.    Protected Material designated “Confidential” may be disclosed only to
  6 the following persons:
  7               A.        The Party or Parties receiving Protected Material, including the
  8 Parties’ officers, directors, and employees, and their legal counsel;
  9               B.        Employees of the Parties’ legal counsel (excluding experts and
 10 investigators) assigned to and necessary to assist such counsel in the preparation and
 11 trial of this Action;
 12               C.        The Court and court personnel, including stenographic reporters
 13 as necessarily incident to the preparation for trial of this Action;
 14               D.        Noticed or subpoenaed deponents and their counsel;
 15               E.        Retained experts, consultants, and prospective third party fact
 16 witnesses if, in the judgment of counsel for a Party, (a) disclosure to the person is
 17 reasonably necessary for the purpose of advising, consulting, and/or preparing to
 18 give testimony in connection with this Action, and (b) the person agrees in writing
 19 to be bound by the terms of this Order and signs a copy of Exhibit A. Each Party is
 20 responsible for maintaining the copies of Exhibit A signed by its own experts,
 21 consultants, or witnesses and taking reasonable steps to ensure that each Party’s own
 22 experts, consultants, or witnesses abide by the terms of this Order.
 23         10.   Protected Materials designated “Highly Confidential” may be disclosed
 24 only to the following persons or entities:
 25               A.        Trial Counsel for the Parties, their partners and associates, and
 26 staff and supporting personnel of such attorneys, such as paralegal assistants,
 27 secretarial, stenographic and clerical employees and contractors, and outside
 28
                                                6
                                                              [PROPOSED] ORDER GOVERNING THE
                                                                 DESIGNATION AND HANDLING OF
                                                                      CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 7 of 13 Page ID #:183



  1 copying services, who are working on this Action (or any further proceedings
  2 herein) under the direction of such attorneys and to whom it is necessary that the
  3 Highly Confidential Materials be disclosed for purposes of this Action. Such
  4 employees, assistants, contractors, and agents to whom such access is permitted
  5 and/or disclosure is made shall, prior to such access or disclosure, be advised of, and
  6 become subject to, the provisions of this Protective Order. “Trial Counsel,” for
  7 purposes of this Paragraph, shall mean outside retained counsel and shall not include
  8 in-house counsel to the undersigned Parties and the paralegal, clerical and secretarial
  9 staff employed by such in-house counsel;
 10               B.     Outside experts or expert consultants consulted by the
 11 undersigned Parties or their counsel in connection with the Action, whether or not
 12 retained to testify at any oral hearing; provided, however, that prior to the
 13 disclosure of Highly Confidential Materials to any such expert or expert consultant,
 14 counsel for the Party making the disclosure shall deliver a copy of this Stipulation
 15 and Protective Order to such person, shall explain its terms to such person, and
 16 shall secure the signature of such person on a statement in the form attached hereto
 17 as Exhibit A prior to the disclosure of Highly Confidential Materials. It shall be the
 18 obligation of Trial Counsel, upon learning of any breach or threatened breach of
 19 this Stipulation and Protective Order by any such expert or expert consultant, to
 20 promptly notify Trial Counsel for the Designating Party of such breach or
 21 threatened breach;
 22               C.     Any person who authored, received, saw or was otherwise
 23 familiar with any documents, materials, or testimony or thing designated “Highly
 24 Confidential,” including any person otherwise familiar with the Highly
 25 Confidential Information contained therein, but only to the extent of that person’s
 26 prior familiarity with the Highly Confidential Information;
 27               D.     Court reporters in this Action (whether at depositions, hearings,
 28
                                             7
                                                          [PROPOSED] ORDER GOVERNING THE
                                                             DESIGNATION AND HANDLING OF
                                                                  CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 8 of 13 Page ID #:184



  1 or any other proceeding); and
  2                E.    The Court.
  3         11.    The Party or Parties receiving Protected Material may provide the
  4 Protected Material produced in this Action only to those persons identified in
  5 paragraphs 9 and 10, respectively, of this Order who have a need to review, rely on
  6 and/or analyze such Protected Material for the purpose of prosecuting this Action.
  7 The Party or Parties receiving Protected Material shall not provide such Protected
  8 Material to any other person or entity for any purpose whatsoever, except as
  9 permitted by this Order or by mutual consent of the Parties.
 10         12.    Protected Material shall be used solely for the purpose of this Action
 11 and shall not be used in connection with any other lawsuit, arbitration, claim,
 12 proceeding, or for any other purpose, except upon the written stipulation of the
 13 Parties or order of the Court. Nothing in this Order, however, should be construed
 14 as authorizing a Party to disobey a lawful subpoena or court order issued in another
 15 Action.
 16         13.    The Parties shall take necessary steps to keep Protected Material from
 17 public disclosure and shall, unless otherwise agreed to by the Designating Party,
 18 seek to file any Protected Material or any affidavits, briefs, motions, or other papers
 19 that disclose Protected Material under seal in compliance with the Local Rules of
 20 the United States District Court, Central District of California. Any Party that seeks
 21 to file under seal any Protected Material must comply with Civil Local Rule 79-5 in
 22 its entirety and this Order does not entitle them to file Protected Material under seal.
 23 Protected Material may only be filed under seal pursuant to a court order authorizing
 24 the sealing of the specific Protected Material at issue. If a Party’s request to file
 25 Protected Material under seal is denied by the Court, then the Party may file the
 26 information in the public record unless otherwise instructed by the Court. Nothing
 27 in this Paragraph shall preclude the filing Party from consulting with the
 28
                                              8
                                                            [PROPOSED] ORDER GOVERNING THE
                                                               DESIGNATION AND HANDLING OF
                                                                    CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 9 of 13 Page ID #:185



  1 Designating Party to determine whether, with the consent of the Designating Party,
  2 the document or a redacted version of the document may be filed with the Court not
  3 under seal. If the document is not already stamped “Confidential,” or “Highly
  4 Confidential” the filing Party shall so stamp it.
  5         14.    To the extent that Protected Material is used in depositions, such
  6 documents or information shall remain subject to the provisions of this Order, along
  7 with the transcript pages of the deposition referring to the Protected Material. This
  8 Order will not apply to the use of Protected Material at trial or other Court
  9 proceedings.
 10         15.    Any court reporter or transcriber who reports or transcribes testimony
 11 in this Action concerning Protected Material shall agree that all “Confidential” or
 12 “Highly Confidential” information designated as such under this Order shall remain
 13 “Confidential” or “Highly Confidential” and shall not be disclosed by them, except
 14 pursuant to the terms of this Order.
 15         16.    Except as otherwise specifically provided for in this Order, the persons
 16 covered by this Stipulation are prohibited from disseminating in any fashion,
 17 manner or method the Protected Material produced herein, or any copies, notes,
 18 summaries, extracts or digests thereof, without the further written stipulation of the
 19 Designating Party or by order of the Court.
 20         17.    This Order shall be binding upon the Parties and their attorneys,
 21 successors, executors, personal representatives, administrators, heirs, legal
 22 representatives, assigns, subsidiaries, divisions, employees, agents, independent
 23 contractors, and all other persons or organizations over which they have control.
 24        18.     Inadvertent or unintentional production of documents or information
 25 containing Protected Material which is not designated “Confidential” or “Highly
 26 Confidential” shall not be deemed a waiver in whole or in part of a claim for
 27 confidential treatment.
 28
                                             9
                                                           [PROPOSED] ORDER GOVERNING THE
                                                              DESIGNATION AND HANDLING OF
                                                                   CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 10 of 13 Page ID #:186



  1         19.   The term “copy” as used herein means any photographic, mechanical or
  2 computerized copy or reproduction of any document or thing, or any verbatim
  3 transcript, in whole or in part, of such document or thing.
  4         20.     The term “Final Disposition” shall mean the later of (1) dismissal of
  5 all claims and defenses in this Action, with or without prejudice; and (2) final
  6 judgment herein after the completion and exhaustion of all appeals, rehearings,
  7 remands, trials, or reviews of this Action, including the time limits for filing any
  8 motions or applications for extension of time pursuant to applicable law.
  9         21.     After the Final Disposition of this Action, any and all documents
 10 containing Protected Material and all copies made thereof shall, at the option of the
 11 Parties holding such information, either (a) be returned promptly to the Party that
 12 produced the material, or (b) be destroyed, and a certificate to that effect shall be
 13 provided to the Party that produced the material. However, any work product (as
 14 defined under applicable law), pleadings, claim file materials, deposition transcripts
 15 or trial exhibits in this Action may be retained by counsel, subject to the terms of
 16 this Order.
 17         22.   After Final Disposition of this Action, the provisions of this Stipulation
 18 and any Order issued pursuant thereto shall continue to be binding. This Court
 19 retains and shall have continuing jurisdiction over the Parties and recipients of the
 20 Protected Material for enforcement of the provisions of this Stipulation and Order
 21 following termination of this Action. Any Party seeking to enforce this Stipulation
 22 or Order or claiming a breach thereof may move at a noticed hearing for contempt
 23 or for appropriate sanctions. The Court may award attorney’s fees and costs to the
 24 prevailing Party on the motion.
 25
 26
 27
 28
                                            10
                                                           [PROPOSED] ORDER GOVERNING THE
                                                              DESIGNATION AND HANDLING OF
                                                                   CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 11 of 13 Page ID #:187



  1
            PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT
      IS SO FOUND AND ORDERED.
  2
  3
      Dated: May 5, 2020        By: _____________________________
                                          Hon. Kenly Kiya Kato
  4                                 UNITED STATES MAGISTRATE JUDGE
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                        11
                                                    [PROPOSED] ORDER GOVERNING THE
                                                       DESIGNATION AND HANDLING OF
                                                            CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 12 of 13 Page ID #:188



  1                                       EXHIBIT A
  2            ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
  3                               Case No. 5:19-CV-01976-DSF
  4
  5               I, _________________________, hereby declare under penalty of
  6 perjury that I have read in its entirety and understand the Stipulated Order Governing
  7 the Designation and Handling of Confidential Materials that was entered in the case
  8 entitled Soria et al. v. Stabler, et al, now pending in the United States District Court
  9 for the Central District of California, Case no. 5:15-CV-01976 and agree to be bound
 10 and abide by its terms. I certify that I understand that the Confidential Materials
 11 and/or Highly Confidential Materials are provided to me subject to the terms and
 12 restrictions of the Stipulation and Protective Order filed in this Proceeding. I have
 13 been given a copy of the Stipulation and Protective Order; I have read it, and I agree
 14 to be bound by its terms. I agree to submit to the jurisdiction of the United States
 15 District Court for the Central District of California for the purpose of enforcing the
 16 terms of the Stipulated Order, even if such enforcement proceedings occur after
 17 termination of this Action.
 18        I understand that the Confidential Materials and Highly Confidential
 19 Materials, as defined in the Stipulation and Protective Order, including any notes or
 20 other records that may be made regarding any such materials, shall not be Disclosed
 21 to anyone except as expressly permitted by the Stipulation and Protective Order. I
 22 will not copy or use, except solely for the purposes of this Proceeding, any
 23 Confidential Materials or Highly Confidential Materials obtained pursuant to this
 24 Stipulation and Protective Order, except as provided therein or otherwise ordered by
 25 the Court in this Action.
 26        I hereby further agree that upon notice that the case has been resolved or upon
 27 the termination of my work on this case, I will either (a) return any documents
 28
                                            12
                                                           [PROPOSED] ORDER GOVERNING THE
                                                              DESIGNATION AND HANDLING OF
                                                                   CONFIDENTIAL MATERIALS
Case 5:19-cv-01976-DSF-KK Document 34 Filed 05/05/20 Page 13 of 13 Page ID #:189



  1 containing or referencing Protected Material that I received to counsel for the Party
  2 or Parties who retained me or (b) destroy the documents containing or referencing
  3 Protected Material and provide counsel with written confirmation of such destruction.
  4
  5 Dated: ____________________
  6
  7
  8                                        Signed: _____________________

  9                                        Name: ______________________
 10
                                           Title: _______________________
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          13
                                                        [PROPOSED] ORDER GOVERNING THE
                                                           DESIGNATION AND HANDLING OF
                                                                CONFIDENTIAL MATERIALS
